                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION

Donald J. Trump, Candidate for President                      )
of the United States of America,                              )
                                                              )
                                                              )
               Plaintiff,                                     )
                                                              )
vs.                                                           ) Case No. 2:20-cv-01785
                                                              )
                                                              )
The Wisconsin Elections Commission, and its                   )
members, Ann S. Jacobs, Mark L. Thomsen,                      )
Marge Bostelman, Dean Knudson, Robert F.                      )
Spindell, Jr., in their official capacities, Scott            )
McDonell in his official capacity as the Dane                 )
County Clerk, George L. Christenson in his                    )
official capacity as the Milwaukee County Clerk,              )
Julietta Henry in her official capacity as the                )
Milwaukee Election Director, Claire Woodall-                  )
Vogg in her official capacity as the Executive                )
Director of the Milwaukee Election Commission,                )
Mayor Tom Barrett, Jim Owczarski, Mayor Satya                 )
Rhodes-Conway, Maribeth Witzel-Behl, Mayor                    )
Cory Mason, Tara Coolidge, Mayor John                         )
Antaramian, Matt Krauter, Mayor Eric Genrich,                 )
Kris Teske, in their official Capacities; Douglas J.          )
La Follette, Wisconsin Secretary of State, in his             )
official capacity, and Tony Evers, Governor of                )
Wisconsin, in his Official capacity.                          )
                                                              )
                                                              )
               Defendants.


   PLAINTIFF’S UNOPPOSED SECOND MOTION TO ENLARGE THE TIME IN
  WHICH PLAINTIFF AND HIS LEGAL COUNSEL MAY RESPOND TO PENDING
   MOTIONS FOR IMPOSING ATTORNEY FEES AND COSTS INDIVIDUALLY,
  JOINTLY AND SEVERALLY UPON PLAINTIFF AND EACH OF HIS COUNSEL

       Plaintiff Donald J. Trump (“Plaintiff”), by his undersigned attorneys, and pursuant to

Fed.R.Civ.P. 6 and Civil LR 7(b), submits this Unopposed Second Motion to enlarge the time for




         Case 2:20-cv-01785-BHL Filed 05/21/21 Page 1 of 3 Document 160
response to pending motions for attorney fees and costs filed by various Defendants herein, and

in support of this Motion states:

       1.      On December 12, 2020, this Court issued its Decision and Order (Dkt No. 134)

and Judgment in a Civil Case (Dkt No. 135) dismissing this action with prejudice.

       2.      On March 31, 2021, April 2, 2021 and April 8, 2021 Defendant Governor Evers,

Defendants Cory Mason, Tara Coolidge, John Antaramian, Matt Krauter, Eric Genrich and Kris

Teske, and Defendants George Christenson and Julietta Henry, respectively, filed Motions

seeking attorney fees and costs (collectively, the “Fees and Costs Motions”).

       3.      Pursuant to this Court’s Text Order (Dkt No. 159) of April 12, 2021, granting

Plaintiff an extension to respond, Plaintiff’s responses to the Fees and Costs Motions are

presently due Thursday, June 10, 2021, which time has not expired.

       4.      Due to a variety of factors including unforeseen filings and responsibilities for

Plaintiff’s counsel in other matters Plaintiff reasonably requires an additional enlargement of the

time in which to respond.

       5.      On Tuesday, May 18, 2021, counsel for Plaintiff contacted Mr. Jeffrey Mandel,

counsel for Governor Evers, and Mr. Andrew Jones, counsel for the Milwaukee County

Defendants, concerning this second motion for additional enlargement. On May 19, 2021, Mr.

Mandel responded that counsel for all Defendants filing Fees and Costs Motions (including

counsel for the Cities of Racine, Kenosha and Green Bay) and their counsel do not object to

Plaintiff and his counsel receiving an additional enlargement of time to and including Monday,

July 12, 2021, for Plaintiff and his attorneys to respond to the Fees and Costs Motions.




                                        2
         Case 2:20-cv-01785-BHL Filed 05/21/21 Page 2 of 3 Document 160
       6.      Based on the foregoing, Plaintiff’s second motion for additional enlargement of

time to respond is reasonable, will not prejudice any party, is filed in good faith and is not made

to unduly delay the proceedings in this matter.

       7.      By filing this motion to enlarge the time in which he and his counsel may respond

to the Fees and Costs Motions, neither Plaintiff Donald J. Trump nor his legal counsel concede

that the Fees and Costs Motions, or any of them, were timely filed or merited, and all defenses

thereto are hereby intended to be preserved.

       WHEREFORE, Plaintiff Donald J. Trump, and his legal counsel, respectfully request the

Court GRANT this second motion for additional enlargement of time, and ORDER that the time

in which Plaintiff and his legal counsel may respond to the Fees and Costs Motions is enlarged to

include Monday, July 12, 2021, and for all other just and proper relief.

                                               Respectfully Submitted,

                                               KROGER, GARDIS & REGAS, LLP

                                               /s/ William Bock, III
                                               William Bock III, Indiana Attorney No. 14777-49
                                               James A. Knauer, Indiana Attorney No. 5436-49
                                               Kevin D. Koons, Indiana Attorney No. 27915-49

                                               ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP

KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000

                                 CERTIFICATE OF SERVICE

       A copy of the foregoing document was served upon all parties’ counsel of record via this
Court’s CM/ECF service on this 21 day of May, 2021.


                                               /s/ William Bock, III
                                               William Bock, III



                                        3
         Case 2:20-cv-01785-BHL Filed 05/21/21 Page 3 of 3 Document 160
